AMENDED OPINION

PER CURIAM.
Appellant seeks review of the partial denial of his petition for a writ of mandamus seeking to compel appellee to respond to his public records request, by which he sought (among other things) the names and addresses of jurors empaneled in his aborted February 1995 trial and his retrial, which resulted in a jury verdict of guilty on March 1, 1996. The trial court ordered appellee to provide the names and addresses of jurors from the 1995 trial but, apparently through oversight, failed to direct appellee to provide the names and *264addresses of jurors who served in the 1996 trial. The state has not favored us with any brief, and our own research has failed to disclose any basis for denying the names and addresses of the jurors who served in the 1996 trial. Accordingly, we reverse to the extent that, on remand, the trial court is directed to enter an amended order in turn directing appellee to provide appellant the names and addresses of jurors who served in appellant’s 1996 trial (to the extent appellee has that information in its possession). In all other respects, we affirm.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
WOLF, C.J.; BARFIELD and WEBSTER, JJ., concur.